Hart, J., (dissenting). Although the setting up or exhibiting of each of the gamirg tables mentioned in section 1732 of Kirby’s Digest may be a separate offense when done by different persons at the same time or by the same person at different times, I think the setting up or exhibiting of two or more of the tables by the same person at the same time and at the same place are co-operating acts, and constitute but one offense, for which but one punishment can be inflicted. Hinkle v. Commonwealth, 4 Dana (Ky.) 518; Commonwealth v. Casson, 6 Phil. (Pa.) 381; Leath v. Commonwealth 32 Gratt. (Va.) 873; Wingard v. State, 13 Ga. 396. See also Grant v. State, 70 Ark. 290, and State v. Keoun, 64 Ark. 231.